Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants amendment filed December 13, 2021.
Claims 1-26 are pending. Claims 21-26 are added and none cancelled.
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anglin (U.S. Patent Application No. 2013/0054523) in view of Zheng (U.S. Patent No. 10,565,230), further in view of Leibowitz (U.S. Patent No. 9,256,498).

par [0028], Anglin – processor and memory), cause the apparatus to: 
write an object to a storage of a host machine (par [0020-0022], Anglin);
read the object replication metadata (par [0031-0034], [0037], Anglin – source/target replication database entry); and 
in response to the object replication metadata indicating to replicate the object, replicate the object and the object information metadata to a storage of a host machine (par [0037-0038], [0042-0043], Anglin – perform replication operation between source and target based on replication information).
Anglin is not as detailed with respect to replication within a cluster environment.
On the other hand, Zheng discloses replication within a cluster environment (col.2, lines 18-67, Zheng – replication of data between a source node of a source cluster and a destination node of a destination cluster of a clustered network). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zheng’s teachings into the Anglin system. A skilled artisan would have been motivated to combine in order to improve replication efficiency and improve reliability in the event of a failure.
While Anglin teaches writing and creating entries for object information metadata and object replication metadata (see Fig.2, Anglin), as well as teaching groups are not made available until replication has transferred all of the missing files and marked complete (see par [0052]); however, Anglin is not as detailed with respect to perform an atomic write of object information metadata of the object and object replication metadata of the object.
On the other hand, Leibowitz discloses perform an atomic write of object information metadata of the object and object replication metadata of the object (col.14, lines 3-36 and col.20, lines 10-39, Leibowitz). It would have been obvious to one of ordinary skill in the art 
	
Regarding Claim 2, the combination of Anglin in view of Zheng, further in view of Leibowitz, disclose the apparatus of claim 1, wherein the first cluster is in a first geographic region, and wherein the second cluster is in a second geographic region different from the first geographic region (par [0004], Anglin – remote location; col.3, lines 33-45, Zheng – nodes interconnected by a cluster to provide distributed storage architecture of the cluster). 

Regarding Claim 3, the combination of Anglin in view of Zheng, further in view of Leibowitz, disclose the apparatus of claim 1, the memory comprising the programmed instructions that, when executed by the processor, further cause the apparatus to replicate the object information metadata to the storage of the second cluster (par [0037-0043], [0046], Anglin – replicate object). 

Regarding Claim 4, the combination of Anglin in view of Zheng, further in view of Leibowitz, disclose the apparatus of claim 3, the memory comprising the programmed instructions that, when executed by the processor, further cause the apparatus to delete the object replication metadata, responsive to replicating the object information metadata to the storage of the second cluster (par [0046], Anglin – delete object). 

Regarding Claim 5, the combination of Anglin in view of Zheng, further in view of Leibowitz, disclose the apparatus of claim 1, the memory comprising the programmed instructions that, when executed by the processor, further cause the apparatus to replicate the object information metadata from a first bucket in the first cluster to a second bucket in the cols.8-9, lines 64-67 and 1-24; respectively, Zheng – bucket mapping that manages cluster-wide information). 

Regarding Claim 6, the combination of Anglin in view of Zheng, further in view of Leibowitz, disclose the apparatus of claim 1, wherein a first duration of the object information metadata is greater than a second duration of the object replication metadata (par [0046], Anglin).

Regarding Claim 7, the combination of Anglin in view of Zheng, further in view of Leibowitz, disclose the apparatus of claim 1, the memory comprising the programmed instructions that, when executed by the processor, further cause the apparatus to atomically write the object information metadata and the object replication metadata to a log-structured merge (LSM) database of the first cluster (col.13, lines 1-34, Zheng – dense tree metadata structure with a merge operation).

Regarding Claim 21, the combination of Anglin in view of Zheng, further in view of Leibowitz, disclose the apparatus of claim 7, the memory comprising the programmed instructions that, when executed by the processor, further cause the apparatus to read the object information metadata and the object replication metadata from the LSM data using a same key (col.2, lines 42-45, Zheng – same extent keys).

Claims 8-14 and 23 contain similar subject matter as claims 1-7 and 21 above; and are rejected under the same rationale.

Claims 15-20 and 25 contain similar subject matter as claims 1-4, 6-7 and 21 above; and are rejected under the same rationale.
Allowable Subject Matter
Claims 22, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: in response to writing the object to the storage of the first cluster of host machines, scan the LSM database to identify the object replication metadata; and in response to identifying the object replication metadata, write to the object replication metadata to indicate that the object is to be replicated.


Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
March 11, 2022